OFFICE   OF   THE   ATTORNEY   GENERAL   .   STATE   OF   TEXAS

    JOHN     CORNYN




                                                         February 26,2002



The Honorable Mike Moncrief                                           Opinion No. JC-0470
Chairman
Committee on Health and Human Services                                Re: Meaning of “rehabilitation” for purposes of
Texas State Senate                                                    title 5 of the Texas Human Resources Code,
P.O. Box 12068                                                        which relates to services for the blind and visually
Austin, Texas 787 1 l-2068                                            handicapped    (RQ-0429-JC)


Dear Senator Moncrief:

         On behalf of a constituent, you have asked this office for a definition of “rehabilitation” for
the purposes of title 5 of the Human Resources Code. While we can provide you with the statutory
definition of “vocational rehabilitation,” we caution that the resolution of any dispute as to whether
a particular member of the public has received adequate rehabilitative services would require factual
determinations of a sort this office cannot make in the opinion process. Accordingly, we cannot
resolve such a controversy.

         As we understand it, the question before us arises from a dispute between Mr. Allen Cole and
the Criss Cole Rehabilitation Center (the “CCRC”) concerning the adequacy of services provided
by the CCRC to Mr. Cole. * You have asked, on Mr. Cole’s behalf, for “an opinion of the legal
definition of ‘rehabilitation,’ as it pertains to the Criss Cole Rehabilitation Center and the Texas
Commission for the Blind.” Request Letter, supra note 1.

         The Texas Commission for the Blind (the “Commission”) is charged by section 91.052 of
the Human Resources Code to “conduct a program to provide vocational rehabilitation services to
eligible blind disabled individuals.” TEX. HUM. REs. CODE ANN. 5 91.052(a) (Vernon 2001). As
part of its program to provide such services, it operates the CCRC, “a comprehensive rehabilitation
facility . . . in Austin, Texas.” 40 TEX. ADMIN. CODE tj 162.1 (2001).

         We have found no definition of the word “rehabilitation” standing alone in title 5 of the
Human Resources Code, which governs the Commission and services for the blind and visually
handicapped generally. However, the terms “vocational rehabilitation, ” “vocational rehabilitation
services,” and “rehabilitation training” are defined in subchapter D of chapter 91 of the Code:



         ‘Letter from Honorable Mike Moncrief, Texas State Senator, to Honorable John Comyn, Texas Attorney
General (Sept. 4, 2001) (on file with Opinion Committee) (letter of July 9, 2001, from Ernest Allen Cole to Alisha
Tumbull attached) [hereinafter Request Letter].
The Honorable Mike Moncrief            - Page 2          (JC-0470)




                 (6) “Vocational rehabilitation” or “vocational rehabilitation services”
                 means services that are provided by the commission or through a
                 public or private agency and that the [executive] director [of the
                 Cornmission for the Blind] determines are necessary to compensate
                 a blind disabled individual for an employment handicap so that the
                 individual may engage in a remunerative occupation. . . .

                 (7) “Rehabilitation    training” means all necessary training provided to
                 a blind disabled       individual to compensate for an employment
                 handicap. . . .

TEX. HUM. RES. CODE ANN. 8 91.05 l(6), (7) (Vernon 2001) (emphasis                  added).

        The Commission, then, is charged to provide such services as it “determines are necessary
to compensate a blind disabled individual for an employment handicap so that the individual may
engage in a remunerative occupation.”        Id. $ 9 1.05 l(6).  Whether in a particular case the
Commission has fulfilled that obligation is, however, a question dependent on the resolution of any
number of factual issues, and is accordingly not a matter which an advisory legal opinion of this
office can determine.*

        The CCRC, about which you also inquire and with which Mr. Cole has had dealings, is the
subject of chapter 162 of title 40 of the Texas Administrative Code. We note that the administrative
rules governing the center include specific reference to appellate processes:

                 A consumer who disagrees with an action taken by the Commission
                 in the administration of its services at CCRC may use the appeals
                 process established for the program from which the consumer was
                 referred.

40 TEX. ADMIN. CODE 8 162.3(d) (2001). Details of the appellate process are available from the
CCRC’s consumer handbook. Id. 8 162.3(a). Further, we note that section 91.058 of the Human
Resources Code provides that an aggrieved applicant for or recipient of services “is entitled to a
hearing by the commission in accordance with law.” TEX. HUM. RES. CODE ANN. 5 91.058 (Vernon
2001).




         2See Tex. Att’y Gen. Op. Nos. JC-0298 (2000) at 1 (stating that we cannot resolve fact dispute); JC-0020
(1999) at 2 (’
             investigating and resolving fact questions “cannot be done in the opinion process”); DM-98 (1992) at 3
(“[Q]uestions of fact . . . cannot be resolved in the opinion process.“).
The Honorable Mike Moncrief        - Page 3       (JC-0470)




                                        SUMMARY

                        The Texas Commission for the Blind is charged by statute to
               provide vocational rehabilitation services, defined as those “necessary
               to compensate a blind disabled individual for an employment
               handicap so that the individual may engage in a remunerative
               occupation.” TEX.HUM.RES.CODEANN.~~~.~~~(~)(V~~~~~~~~).
               Whether the Commission          has provided adequate services in a
               particular case requires determinations of matters of fact, and is
               therefore not a question which can be answered in an advisory legal
               opinion by the Office of the Attorney General.




                                              Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

James E. Tourtelott
Assistant Attorney General, Opinion Committee